DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-21 are pending. 

Response to Arguments
Applicant's arguments regarding claim 1 filed on October 26, 2020 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argued that “Shafer does not teach, disclose, or suggest the exact claimed position where the electrode contact is implanted, which is the nerve fiber of the dorsal root ganglion (DRG)”. 
This argument has been considered but is not persuasive. 
Since Claim 1 is a system claim, the claim only requires an electrode contact operable to be implanted on a nerve fiber of a DRG, which Shafer’s electrode contact is capable of performing. In another words, the claim language, “operable to be implanted on a nerve fiber of a dorsal root ganglion of a subject”, is an intended use, and Shafer’s electrode contact is capable of performing the intended use. Therefore, Claim 1 does not require the electrode contact to be at the exact position of “a nerve fiber of a DRG” as Applicant argued.  

Allowable Subject Matter
Claims 10-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 10 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a method for confirming placement of an electrode in a subject, the method comprising: providing increasing amount of electrical stimulation via an external stimulator to the nerve fiber via the stimulating electrode to elicit a somatosensory evoked potential response and an electro-myogram response; decreasing amount of electrical stimulation to the nerve fiber until there is no detectable electro-myogram response; ensuring continued somatosensory evoked potential response; and3 #6243617.3determining correct placement of the stimulating electrode on a dorsal nerve fiber of the dorsal root ganglion when there is presence of a continued somatosensory evoked potential response in the absence of the detectable electro-myogram response. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shafer (US 2006/0287678).
Re Claim 1, Shafer discloses a system for placement of an electrode in a subject (abstract), the system comprising: 
an electrode contact operable to be implanted on a nerve fiber of a dorsal root ganglion of a subject (therapeutic element 999, fig. 5A, 13B, para. [0065], [0108], para. [0065]-[0067], lead 16, fig. 7F, para. [0083], [0051], [0052], [0064], [0069], [0072]); 
an adapter containing an electrode end (temporary testing wires) operable to provide an electrical connection with the electrode contact and a plug end connected to a plug (fig. 7F, temporary testing wires, pin connector, via lead connector, para. [0069], [0083], temporary connectors); 
the plug connecting the adapter to a neuromonitoring device (para. [0069], pg 101, fig. 6, para. [0067], [0068]); and 
the neuromonitoring device operable to provide a selective trigger of electrical stimulation via the adapter to the electrode contact when the electrode contact is implanted on the nerve fiber of the dorsal root ganglion and to record a response to the selective trigger of electrical stimulation (para. [0064], [0123], sensor 300, fig. 13B, 15, para. [0108], [0123]; [0072]).
	Re Claim 2, Shafer discloses the neuromonitoring device includes a constant current stimulator (para. [0089], [0132]).  
	Re Claim 3, Shafer discloses the selective trigger of electrical stimulation includes a pulse width ranging from 10 to 500 microseconds (para. [0085]).  
	Re Claim 4, Shafer discloses that the selective trigger of electrical stimulation includes a constant rate ranging from 1 to 500 Hz (para. [0085]).  
	Re Claim 5, Shafer discloses that the neuromonitoring device records a plurality of responses to the selective trigger of electrical stimulation (para. [0045], [0046], [0047], [0048]).  
Re Claim 8, Shafer discloses that the plug end of the adaptor contains a detachably connected plug (temporary connectors, fig. 7F). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shafer (US 2006/0287678) in view of Bikson et al. (US 20120209346), hereinafter “Bikson”.
Re Claim 9, Shafer discloses the claimed invention substantially as set forth in claim 1, but is silent regarding the plug connecting the adaptor to the neuromonitoring device via a DIN connector. 
	However, Bikson discloses electrostimulation device (para. [0041], [0043], figs. 1 – 15) and teaches a plug connecting an adaptor to the neuromonitoring device via a DIN connector (para. [0221], DIN connector; fig. 14, current controlled source, electrode). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shafer, by configuring the plug that connects the adaptor to the neuromonitoring device done via a DIN connector, as taught by Bikson, because such a . 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (US 2006/0287678) in view of Bleich et al. (US 2010/0010334), hereinafter “Bleich”. 
Re Claims 6 and 7 Shafer discloses the claimed invention substantially as set forth in claims 1 and 5, but is silent regarding one of the plurality of responses being an electromyogram response to the selective trigger of electrical stimulation or being a somatosensory evoked potential response to the selective trigger of electrical stimulation. 
	However, Bleich discloses a method for confirming placement of an electrode in a subject and teaches one of the plurality of responses being an electromyogram response to the selective trigger of electrical stimulation or being a somatosensory evoked potential response to the selective trigger of electrical stimulation (para. [0104], target tissue is dorsal root ganglia, [0115], [0134]; [0023], [0118], [0131]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shafer, by recording a somatosensory evoked potential response to the selective trigger of electrical stimulation or recording an electromyogram response to the selective trigger of electrical stimulation, as taught by Bleich, for the purpose of correctly locating the target site in order to place the electrode (para. [0134]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer .

/V.V.H./
Vynn Huh, February 12, 2021Examiner, Art Unit 3792    


                                                                                                                                                                                        /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792